DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 10/14/2020.
•    Claims 1, 10-11, and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/354,672, filed 06/24/2016, has been received and acknowledged.

Response to Amendment
In light of Applicant’s amendments, filed on 10/14/2020, the 101 rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 10423993 B2  (referred to as “‘993”), in view of Isaacson et al. (US 20120226604 A1), hereinafter Isaacson.


for an exchange item of the plurality of exchange items, wherein the exchange item has a current owner, and wherein the exchange item is associated with exchange item information that includes two or more of a quantifiable value, a personal identification number, a brand type, an exchange item type, an expiration date, and a pricing approach (‘993: [Claim 1] – “identity of an authenticated owner of the exchange item, identity of the marketplace server, and the authenticated value of the exchange item”; [Claim 7] – “exchange item information that includes at least some of: the identity of the exchange item, a brand of the exchange item, time restrictions of the exchange item, a digital image of the exchange item, the authenticated value, and use restrictions of the exchange item”):
determining, by the server, whether a corresponding condition of the exchange item is compliant with one or more rules of an applicable set of rules, wherein the determining the compliance includes verifying a security scheme of the exchange item is a contract blockchain (‘993: [Claim 7] – “the secure exchange item package comprises: a header section that includes: a nonce; a hash of a preceding block of the secure exchange item package, wherein the preceding block was under control of a preceding device in a chain of control of the secure exchange item package; and a hash of a current block of the secure exchange item package, wherein the current block is under control of a current device in the chain of control of the secure exchange item package”);
when the corresponding condition of the exchange item is compliant with the one or more rules, establishing, by the server, a secure communication with a computing device affiliated with the current owner to take control of the exchange item from the computing device, wherein the secure communication includes accessing the contract blockchain possessed by the computing device, and wherein the contract blockchain includes substantially all changes to the one or more rules and the conditions (‘993: [Claim 1] – “obtaining, by a marketplace server, control over a secure exchange item package, wherein the secure exchange item package includes identity of the exchange item, identity of an authenticated owner of the exchange item, identity of the marketplace server, and the authenticated value of the exchange item”; [Claim 7] – “wherein the secure exchange item package comprises: a header section that includes: a nonce; a hash of a preceding block of the secure exchange item package, wherein the 
while having control over the exchange item: securely modifying, by the server, the quantifiable value of the exchange item in accordance with a block chain protocol of the contract blockchain and based on the one or more rules to produce a modified exchange item, wherein the securely modifying the quantifiable value includes adding an additional contract block to the contract blockchain, and wherein the additional contract block includes modified exchange item information associated with the modified exchange item (‘993: [Claim 1] – “executing, by the merchant server, use of the exchange item by: updating the value of the exchange item to produce an updated value of the exchange item; generating an updated secure exchange item package, wherein the updated secure exchange item package includes identity of the exchange item, identity of the merchant server, identity of the buyer device, and the updated value of the exchange item”; [Claim 7] – “a header section that includes: a nonce; a hash of a preceding block of the secure exchange item package, wherein the preceding block was under control of a preceding device in a chain of control of the secure exchange item package; and a hash of a current block of the secure exchange item package, wherein the current block is under control of a current device in the chain of control of the secure exchange item package”); and
preventing, by the server, the computing device or another computing device from accessing the exchange item (‘993: [Claim 1] – “only a device possessing control over the secure exchange item package may modify the secure exchange item package”); and
releasing, by the server and via the secure communication, control of the modified exchange item to the computing device affiliated with the current owner (‘993: [Claim 1] – “securely passing, by the merchant server to the buyer device, control over the updated secure exchange item package”), 
but does not explicitly teach a plurality of exchange items or that the exchange item has a serial number. However, Isaacson teaches a plurality of exchange items (Isaacson: [0003]) and that the exchange item has a serial number (Isaacson: [0157]).
It would have been obvious to one of ordinary skill in the art to include in the exchange item method, as taught by ‘993, the ability for a plurality of exchange items or that the exchange item has a serial number, as taught by Isaacson, since the claimed invention is merely a combination of old elements, and in the combination each 

In regards to claim 11, all the limitations in medium claim 11 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 1, this claim recites the limitation “wherein the determining the compliance includes verifying a security scheme of the exchange item is a contract blockchain.” Lines 10-12. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to determine compliance by verifying a security scheme of the exchange item is a contract blockchain. No guidance is provided regarding how to verify a security scheme of an exchange item is a contract blockchain. The examiner interprets this limitation to mean that compliance is according to rules in a contract blockchain.
With regards to claim 1, this claim recites the limitations “to take control of the exchange item,” and “while having control over the exchange item.” Lines 15 and 19. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand the extent of what taking control over the exchange item means. No guidance is provided regarding what control over the exchange item entails. The examiner interprets this limitation to mean that the server may edit the quantifiable value.
With regards to claim 1, this claim recites the limitation “accessing the contract blockchain possessed by the computing device.” Lines 16-17. The claim limitations previously recite a contract blockchain, but never that the contract blockchain is possessed by the computing device. Thus, it is unclear if this is the same contract blockchain, 
With regards to claim 1, this claim recites the limitation “wherein the securely modifying the quantifiable value includes adding an additional contract block to the contract blockchain, and wherein the additional contract block includes modified exchange item information associated with the modified exchange item.” Lines 22-25. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how modification of the quantifiable value is accomplished by adding a block to the contract blockchain. It is further unclear from this limitation whether the actual exchange item value is changed, or just a quantifiable value that is represented in a contract block chain. No guidance is provided regarding the quantifiable value is modified by adding a block to the contract blockchain. The examiner interprets this limitation to mean that modifications of value of the exchange item are recorded in the contract blockchain.
With regards to claim 1, this claim recites the limitation “preventing, by the server, the computing device or another computing device from accessing the exchange item.” Lines 26-27. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the server prevents the computing device or another computing device from accessing the exchange item. No guidance is provided regarding how the prevention by the server is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.
Dependent claims 2-10 inherit the deficiencies of claim 1, and are thus rejected for at least the same rationale.

With regards to claim 4, this claim recites the limitation “preventing the computing device or another computing device from accessing the exchange item.” Lines 8-9. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No 

With regards to claim 5, this claim recites the limitation “preventing the computing device or another computing device from accessing the modified exchange item.” Lines 11-12. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.

With regards to claim 6, this claim recites the limitation “preventing the computing device, the other server, or other computing devices from accessing the modified exchange item.” Lines 10-11. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.

With regards to claim 11, this claim recites the limitation “wherein the determining the compliance includes verifying a security scheme of the exchange item is a contract blockchain.” Lines 13-15. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to determine compliance by verifying a security scheme of the exchange item is a contract blockchain. No guidance is provided regarding how to verify a security scheme of an exchange item is a contract blockchain. The examiner interprets this limitation to mean that compliance is according to rules in a contract blockchain.
With regards to claim 11, this claim recites the limitations “to take control of the exchange item,” and “while having control over the exchange item.” Lines 18 and 23. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand the extent of what taking control over the exchange item means. No guidance is provided regarding what control 
With regards to claim 11, this claim recites the limitation “accessing the contract blockchain possessed by the computing device.” Lines 19-20. The claim limitations previously recite a contract blockchain, but never that the contract blockchain is possessed by the computing device. Thus, it is unclear if this is the same contract blockchain, or a different contract blockchain. It is further unclear what possession of the contract blockchain by the computing device entails. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand the meaning of the computing device possessing the contract blockchain. No guidance is provided regarding how the computing device possesses the contract blockchain. The examiner interprets this limitation to mean the contract blockchain is associated with the computing device.
With regards to claim 11, this claim recites the limitation “wherein the securely modifying the quantifiable value includes adding an additional contract block to the contract blockchain, and wherein the additional contract block includes modified exchange item information associated with the modified exchange item.” Lines 26-30. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how modification of the quantifiable value is accomplished by adding a block to the contract blockchain. It is further unclear from this limitation whether the actual exchange item value is changed, or just a quantifiable value that is represented in a contract block chain. No guidance is provided regarding the quantifiable value is modified by adding a block to the contract blockchain. The examiner interprets this limitation to mean that modifications of value of the exchange item are recorded in the contract blockchain.
With regards to claim 11, this claim recites the limitation “preventing the computing device or another computing device from accessing the exchange item.” Lines 31-32. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.
claims 12-20 inherit the deficiencies of claim 11, and are thus rejected for at least the same rationale.

With regards to claim 14, this claim recites the limitation “preventing the computing device or another computing device from accessing the exchange item.” Lines 8-9. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.

With regards to claim 15, this claim recites the limitation “preventing the computing device or another computing device from accessing the modified exchange item.” Lines 11-12. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.

With regards to claim 16, this claim recites the limitation “preventing the computing device, the other server, or other computing devices from accessing the modified exchange item.” Lines 10-11. The meaning of this claim limitation is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the computing device or another computing device are prevented from accessing the exchange item. No guidance is provided regarding how the prevention is to occur. The examiner interprets this limitation to mean that fraud prevention is implemented.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Isaacson et al. (US 20120226604 A1), hereinafter Isaacson, in further view of newly cited Lingham et al. (US 20160267474 A1), hereinafter Lingham.

In regards to claim 1, Isaacson discloses a method for execution by a server of a communication system (Isaacson: [0080]), the method comprises:
recording, by the server, conditions for a plurality of exchange items (Issacson: [0014] – “environments can include a database of user accounts that already store credit card or gift card, PayPal, or other payment related information”; these accounts store credit/debit card information.) ;
for an exchange item of the plurality of exchange items, wherein the exchange item has a serial number and a current owner, and wherein the exchange item is associated with exchange item information that includes two or more of a quantifiable value, a personal identification number, a brand type, an exchange item type, an expiration date, and a pricing approach (Isaacson: [0010] – “a recipient of the gift card” [0089] – “For example, the control entity can instruct the bank that the gift card is for $40 at Olive Garden”; [0157] – “the giver can enter the code or scan a bar code in an interface to identify that physical gift card”; EXAMINER NOTE: the recipient is the current owner; a retailer is a brand type (such as Olive Garden, in the example); a maximum per-transaction value is a quantifiable value (for example, $40); the entering of the code or scanning a bar code is interpreted as having the serial number on the exchange item);
determining, by the server, whether a corresponding condition of the exchange item is compliant with one or more rules of an applicable set of rules, wherein the determining the compliance includes verifying a security scheme of the exchange item is a contract (Isaacson: [0122] – “The system can optionally receive a condition from the giver, and apply the amount of money to the purchase if the purchase satisfies the condition or according to a policy. The system can implement this optional step via one or more policy enforced at a merchant, acquiring bank, control engine, merchant bank, issuing bank, and/or other level in the virtual gift card processing infrastructure. The condition that dictates the policy can restrict the virtual gift card to a retailer, a group of retailers, a geographical region, a class of goods or services, an item, a time range, a date range, and/or a maximum per-transaction value. The system can apply gift cards based on policy limitations”; EXAMINER NOTE: Compliance with a condition according to a policy is determining whether a corresponding condition of the exchange item is compliant with one or more rules of an applicable set of rules; a policy is a contract and therefore, verifying compliance according to a policy is verifying a security scheme of the exchange item is a contract) See Examiner Notes below pertaining to conditional statements;

while having control over the exchange item: securely modifying, by the server, the quantifiable value of the exchange items in accordance with a protocol of the contract and based on one or more rules to produce a modified exchange item, wherein the securely modifying the quantifiable value includes adding an additional contract component to the contract, and wherein the additional contract component includes modified exchange item information associated with the modified exchange item (Isaacson: [0131] and Fig. 4C – “The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”; [0134] – “the packet 406 provides…other management information about how the amount is to be applied”; see also [0076], [0163]; EXAMINER NOTE: the  enabling the control engine to carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts means the packet modifies the quantifiable value of the exchange item, in accordance with the policy (contract); receiving the packet via transmission is adding an additional contract component including modified exchange item information associated with the modified exchange item); and
releasing by the server and via the secure communication, control of the modified exchange item to the computing device affiliated with the current owner (Isaacson: [0134] – “packet 406 includes the basic information to manage, create, trigger, or perform other actions associated with the virtual gift card”; [0135] – “when the recipient makes a purchase of $50, for example, at Olive Garden 414, then those funds can be released from the recipient account according to the policy, can be successfully processed and the $50 can be paid to the merchant either directly or indirectly”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”),
yet Isaacson does not explicitly teach that the contract is a contract blockchain that secure modification is according to blockchain protocol and comprises adding a contract block, and preventing, by the server, the computing device or another computing device from accessing the exchange item. However, Lingham, teaches a method for modifying an exchange item (Lingham: [abstract]; [0027]), including 
that a contract is a contract blockchain (Lingham: [0027-0028] – “A blockchain is a public ledger. The public ledger includes all such transactions that have ever been executed… The blockchain interface 2 will include a transaction stream 4. The transaction stream 4 displays records of transactions on the network and updates actively, in real-time, as users of the network perform transactions”);
that secure modification is according to blockchain protocol and comprises adding a contract block Lingham, see at least [0027-0028] – “The blockchain is constantly growing as `completed` blocks are added with a new set of recordings. The blocks are added to the blockchain in a linear, chronological order, like a chain…The blockchain interface 2 will include a transaction stream 4. The transaction stream 4 displays records of transactions on the network and updates actively, in real-time, as users of the network perform transactions”); and
preventing, by the server, the computing device or another computing device from accessing the exchange item (Lingham: [0009] – “a method for preventing fraudulent transfer of digital gift cards' value”; [0053] – “They 
It would have been obvious to one of ordinary skill in the art to include in the exchange item modification method, as taught by Isaacson, that the contract is a contract blockchain, that secure modification is according to blockchain protocol and comprises adding a contract block, and preventing, by the server, the computing device or another computing device from accessing the exchange item, as taught by Lingham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Isaacson, to include the teachings of Lingham, in order to provide a secure, compliant and portable way to transfer and redeem digital gift cards (Lingham: [0003]).
EXAMINER NOTE: Additionally, in regard to claim 1, the Examiner further notes the recited “determining, by the server, whether a corresponding condition of the exchange item is compliant with one or more rules of an applicable set of rules” in Lines 9-10 does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted 
“when the corresponding condition of the exchange item is compliant with the one or more rules, establishing, by the server, a secure communication with a computing device affiliated with the current owner to take control of the exchange item from the computing device, wherein the secure communication includes accessing the contract blockchain possessed by the computing device, and wherein the contract blockchain includes substantially all changes to the one or more rules and the conditions; 
while having control over the exchange item: 
securely modifying, by the server, the quantifiable value of the exchange item in accordance with a block chain protocol of the contract blockchain and based on the one or more rules to produce a modified exchange item, wherein the securely modifying the quantifiable value includes adding an additional contract block to the contract blockchain, and wherein the additional 
preventing, by the server, the computing device or another computing device from accessing the exchange item; and 
releasing, by the server and via the secure communication, control of the modified exchange item to the computing device affiliated with the current owner” 
steps not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II].

In regards to claim 2, the combination Isaacson/Lingham teaches the method of claim 1. Isaacson further discloses determining a specific use as the one or more rules of the applicable set of rules (Isaacson: [0076] – “The policy can include at least one of: a class of goods or services, an amount of money, a merchant or group of merchants, a ceiling amount of money to be used in the gift card, a time frame for use of the gift card”; [0092] – “a virtual gift card of $50 to the recipient for use at a restaurant, such as Olive Garden”); 
modifying the quantifiable value by increasing the quantifiable value for the specific use (Isaacson: [0011] – “a giver, George, goes online to give a gift card to a recipient, Rachel. George identifies Rachel as the recipient, enters $50 as the gift card amount, and associates the gift card with The Gap. The system withdraws $50 from George's account, places a hold on $50 in George's account, transfers $50 from George's account to a third-party account, or otherwise sets aside or reserves those funds or available credit for use with the gift card”); and 
sending a notification message to the computing device regarding the increased quantifiable value and the specific use (Isaacson: [0092] – “if the giver wants to give a virtual gift card of $50 to the recipient for use at a restaurant, such as Olive Garden, the system can provide an email or other notification via text or voicemail or other 

In regards to claim 3, the combination Isaacson/Lingham teaches the method of claim 1. Isaacson further discloses 
determining a specific time frame as the one or more rules of the applicable set of rules (Isaacson: [0076] – “The policy can include at least one of: …a time frame for use of the gift card”); 
modifying the quantifiable value by increasing the quantifiable value for use during the specific time frame (Isaacson: [0090] – “Upon triggering the transaction, information is transmitted to block 204 that will withdraw, hold the amount ($50), or reserve in a line of credit from a giver account and associate it with the recipient credit/debit card account and the policy for managing the gift card”; [abstract] – “When the recipient makes a purchase using an existing credit/debit card according to the policy, the gift card amount is applied to the transaction”); and 
sending a notification message to the computing device regarding the increased quantifiable value and the specific time frame (Isaacson: [0124] – “Givers and recipients can receive notifications associated with the virtual gift card. For example, the system can notify the recipient of at least one of the amount of money, a condition associated with the amount of money”).

In regards to claim 4, the combination Isaacson/Lingham teaches the method of claim 3. Isaacson further discloses 
when the specific time frame expires and the modified exchange item is unused: establishing another secure communication with the computing device affiliated to take control of the modified exchange item (Isaacson: [0155] – “The system can combine each of these policies and enforce each of them on the virtual gift card. Each policy can include an expiration date after which the policy is not enforced”; Isaacson: [0131] and Fig. 4C – “The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”; see also [0076]); 

releasing, via the other secure communication, control of the reverted exchange item to the computing device affiliated with the current owner (Isaacson: [0134] – “packet 406 includes the basic information to manage, create, trigger, or perform other actions associated with the virtual gift card”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”) ; and 
sending another notification message to the computing device regarding the reverted exchange item (Isaacson: [0124] – “Givers and recipients can receive notifications associated with the virtual gift card. For example, the system can notify the recipient of at least one of…a condition associated with the amount of money”; [0122] – “condition that dictates the policy can restrict the virtual gift card to…a time range”),
yet Isaacson does not explicitly teach preventing the computing device or another computing device from accessing the exchange item. However, Lingham, teaches a method for modifying an exchange item (Lingham: [abstract]; [0027]), including 
preventing the computing device or another computing device from accessing the exchange item (Lingham: [0009] – “a method for preventing fraudulent transfer of digital gift cards' value”; [0053] – “They also provide a high level of traceability of funds movements that can facilitate fraud detection, prevention and resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lingham with Isaacson for the reasons identified above with respect to claim 1.

In regards to claim 6, the combination of Isaacson/Lingham teaches the method of claim 1. Lingham further teaches sending, by the computing device, a use request to another server regarding the modified exchange item (Isaacson: [0212] – “the gift card server 2210 communicates with a credit card operator 2214 and a merchant server 2212 as well as hardware at a point of sale such that the virtual gift card can be applied to a particular purchase”); [0134] – “The packet can identify whether the giver account and recipient account are credit or debit 
sending, by the other server to the server, a use notification (Isaacson: [0214] – “the system identifies at a point of sale and in connection with a purchase, a payment mode and a loyalty card from a recipient as part of the purchase (2302). The system identifies a gift card amount associated with at least one of the payment mode and the loyalty card (2304). The system applies the gift card amount to the purchase (2306)”);
establishing, by the server, a second secure communication with the computing device affiliated with the current owner to take control of the modified exchange item (Isaacson: [0131] and Fig. 4C – “The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”; see also [0076]););
while having control over the exchange item: securely adjusting, by the server, the quantifiable value of the exchange item based on the use notification to produce an adjusted exchange item (Isaacson: [0131] and Fig. 4C – “The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”; [0134] – “the packet 406 provides…other management information about how the amount is to be applied”); and
releasing, by the server and via the second secure communication, control of the adjusted exchange item to the computing device affiliated with the current owner (Isaacson: [0134] – “packet 406 includes the basic information to manage, create, trigger, or perform other actions associated with the virtual gift card”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”),

preventing the computing device, the other server, or other computing devices from accessing the exchange item (Lingham: [0009] – “a method for preventing fraudulent transfer of digital gift cards' value”; [0053] – “They also provide a high level of traceability of funds movements that can facilitate fraud detection, prevention and resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lingham with Isaacson for the reasons identified above with respect to claim 1.

In regards to claim 7, the combination of Isaacson/Lingham teaches the method of claim 1. Lingham further teaches wherein a condition of the conditions for the plurality of exchange items comprises one of: 25 a range of time; a range of dates; a geographic location; a building address; a list of items; 30 a user tendency profile; and a user loyalty profile (Isaacson: [0122] – “The condition that dictates the policy can restrict the virtual gift card to a retailer, a group of retailers, a geographical region, a class of goods or services, an item, a time range, a date range”).

In regards to claim 8, the combination of Isaacson/Lingham teaches the method of claim 1. Though Isaacson teaches storing the packet containing the contract (policy) (Isaacson: [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”), 
Isaacson does not explicitly teach storing, by the computing device, the exchange item in accordance with the block chain protocol. However, Lingham further teaches storing, by the computing device, the exchange item in accordance with the block chain protocol (Lingham: [0034] – “the issuance service establishes at least one tracking wallet, corresponding to the digital wallet, which stores cryptocurrency and is inaccessible to the user. An example of a cryptocurrency is Bitcoin, though other cryptocurrencies exist. A suitable cryptocurrency is one managed by a public ledger. An example of a public ledger is the blockchain, though others are suitable. When the cryptocurrency is Bitcoin, then the tracking wallet is managed and controlled by the Bitcoin protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lingham with Isaacson for the reasons identified above with respect to claim 1.

In regards to claim 9, the combination of Isaacson/Lingham teaches the method of claim 1. Isaacson further teaches updating the applicable set of rules based on one or more of: a rule changing, a rule expiring, and a new rule being added to the set (Isaacson: [0076] – “a predetermined period of time in which if all the amount of money associated with the gift card is not used according to the policy, a remainder amount of money is transferred from the giver account to the recipient account”; [0155] – “The system can combine each of these policies and enforce each of them on the virtual gift card. Each policy can include an expiration date after which the policy is not enforced”).

In regards to claim 10, the combination of Isaacson/Lingham teaches the method of claim 1. Isaacson further teaches wherein the determining whether the corresponding condition of the exchange item is compliant with the one or more rules of an applicable set of rules further comprises: a sliding scale of compliance based on one or more of: user profile, exchange item information, exchange item issuer, limited exchange item use, and timing of use (Isaacson: [0096] – “the giver did not specify a particular restaurant but only provided that the gift card was for the recipient to go out to dinner. Thus, the card was provided for a class of goods or services (food). The notification is one opportunity for specific restaurants (as members of the class) to seek to obtain additional business. The notification can include an option selectable by the giver or the recipient, e.g.: for Olive Garden, Red Lobster, or P.F. Chang's. Additionally, communication with the various databases associated with these restaurants can include additional information such as P.F. Chang's offers an additional $5 if the virtual gift card is used at P.F. Chang's. This provides an upselling opportunity available to the merchants” EXAMINER NOTE: This is a sliding scale of compliance based on limited exchange item use because using at a restaurant satisfies a first level of compliance but using at a P.F. Chang’s satisfies a second, higher level of compliance).

In regards to claim 11, claim 11 is directed to a medium. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Isaacson/Lingham teaches the limitations of claim 1 as noted above. Isaacson further teaches a non-transitory computer readable storage medium, a first memory section, a second memory section, and a server (Isaacson: [0080]). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 12-14 and 16-20, all the limitations in medium claims 12-14 and 16-20 are closely parallel to the limitations of method claims 2-4 and 6-10 analyzed above and rejected on the same bases.    

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, in view of Lingham, in further view of previously cited Roberts et al. (US 20060004631 A1), hereinafter Roberts.

In regards to claim 5, the combination Isaacson/Lingham teaches the method of claim 3. Isaacson further discloses 
when the specific time frame expires, the modified exchange item was used but did not exhaust the quantifiable value: identifying another rule of the applicable set of rules to further modify the modified exchange item (Isaacson: [0155] – “The system can combine each of these policies and enforce each of them on the virtual gift card. Each policy can include an expiration date after which the policy is not enforced”; [0010] – “Any extra remaining amount on the gift card that is not applied to the transaction(s) can be also distributed or canceled according to the policy”);
establishing another secure communication with the computing device affiliated to take control of the modified exchange item (Isaacson: [0131] and Fig. 4C – “The use of such a packet enables a central control engine 404 to receive a single set of data associated with a gift card and carry out all of the transactions associated with monitoring recipient purchasing activities, apply gift card money as guided by the policy, and credit or debit money from the appropriate accounts”; [0133] – “packet can be transmitted to a secure environment that stores the account data and carries out the transaction”; see also [0076]); 
while having control over the modified exchange item: modifying a remaining quantifiable value to produce a further modified exchange item (Isaacson: [0076] – “a predetermined period of time in which if all the amount of money associated with the gift card is not used according to the policy, a remainder amount of money is transferred from the giver account to the recipient account”; Isaacson: [0155] – “The system can combine each of these policies and enforce each of them on the virtual gift card. Each policy can include an expiration date after which the policy is not enforced”); and 

sending another notification message to the computing device regarding the further modified exchange item (Isaacson: [0124] – “Givers and recipients can receive notifications associated with the virtual gift card. For example, the system can notify the recipient of at least one of…a condition associated with the amount of money”; [0122] – “condition that dictates the policy can restrict the virtual gift card to…a time range”),
yet Isaacson does not explicitly teach preventing the computing device or another computing device from accessing to the modified exchange item. However, Lingham, teaches a method for modifying an exchange item (Lingham: [abstract]; [0027]), including 
preventing the computing device or another computing device from accessing to the modified exchange item (Lingham: [0009] – “a method for preventing fraudulent transfer of digital gift cards' value”; [0053] – “They also provide a high level of traceability of funds movements that can facilitate fraud detection, prevention and resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lingham with Isaacson for the reasons identified above with respect to claim 1.
Yet, the combined method of Isaacson/Lingham does not explicitly that modification of a remaining quantifiable value comprises: increasing a remaining quantifiable value. Roberts, teaches a method for generating customized incentives ([abstract]), including 
the known technique that modification of a remaining quantifiable value comprises: increasing a remaining quantifiable value (Roberts, see at least [0110], [0082-0083], teaches “redemption rates and other marketing feedback data may be used to generate subsequent promotions or to modify incentive data for a certain category or categories of users…the incentive to users in the 1 to 2 mile radius may be discontinued, increased or otherwise adjusted, either manually based on a review by personnel or automatically based on predetermined parameters programmed into the system which modify the incentive data using marketing feedback or other collected data… the coupon selection, printing and redemption habits may be analyzed over a time period and used to determine the subsequent targeted packages”). This known technique is applicable to the exchange item modification method of 
It would have been recognized that applying the known technique that modification of a remaining quantifiable value comprises: increasing a remaining quantifiable value, as taught by Roberts, to the teachings of Isaacson/Lingham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that that modification of a remaining quantifiable value comprises: increasing a remaining quantifiable value, as taught by Roberts, into the exchange item modification method of Isaacson/Lingham would have been recognized by those of ordinary skill in the art as resulting in an improved method that allows for customized offers (Roberts [0009-0010]).

In regards to claim 15, all the limitations in medium claim 15 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.  



Response to Arguments
Applicant’s arguments, filed 10/14/2020, have been fully considered.

Double Patenting
Applicant’s argues that the double patenting rejection was improper (Remarks page 13). The examiner disagrees. The examiner maintains the rejection. The examiner directs Applicant to the double patenting rejection above, which highlights reasons for the rejection. 

35 U.S.C. § 103
Applicant’s arguments regarding the prior art rejections (Remarks pages 15-16) of claims 1-20 have been considered but are moot because they do not apply to all of the references being used in the current rejection.
Applicant argues that, in light of amendment, claims 1, 6, 8, 11, 16, and 18 are non-obvious over the cited art (Remarks page 15). The examiner disagrees. The examiner directs Applicant to the 103 rejections provided above. 
Applicant argues that the forgoing arguments distinguish claims 2-3, 7, 9-10, 12-13, 17, and 19-20 over the cited art (Remarks page 15). The examiner disagrees. The examiner directs Applicant to the 103 rejections provided above. 
Applicant argues that the forgoing arguments distinguish claims 4 and 14 over the cited art (Remarks page 15). The examiner disagrees. The examiner directs Applicant to the 103 rejections provided above. 
Applicant argues that the forgoing arguments distinguish claims 5 and 15 over the cited art (Remarks page 16). The examiner disagrees. The examiner directs Applicant to the 103 rejections provided above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris et al. (US 20150348169 A1) teaches an intelligent coupon marketplace. The system may run promotions where holders are incentivized to comply with conditions in order to receive an increase in value of the intelligent coupons. Conditions can include use conditions, such as using the coupon in retail stores rather than online.

Simon et al. (US 20160012424 A1) teaches an incentive program that may include a distributed ledger/blockchain. The program may store and transfer value in connection with user behaviors. Transaction data is distributed into a blockchain.
Levitt et al. (US 20160267566 A1) teaches a blockchain that includes a transaction stream. The system compiles each transaction into blocks of the blockchain. Transfer of tokens related to gift cards is published on a blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625